DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 03/02/2020, said application claims a priority filing date of 11/13/2014.
Claims 2-20 are pending. Claims 2, 11 and 20 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In regard to independent claims 2, 11 and 20, claims recites "… first application …  at least one identification associated with a second application … “. However there is not a single reference or description found of first application or second application or at least one identifier associated with a second application. Examiner is unable to determine the subject matter and boundary of the claim. Clarification is required. For the purpose of the examination, examiner adopted the subject matter of the parent case 14/540718 wherein in response to receiving selection initiating the video conference which is supported by paragraph 0034 of the specification.
An adequate written description means describing the invention in sufficient detail so that one skilled in the art can conclude the inventor had possession of the claimed invention.  Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).
Possession is shown by describing the invention with all its claim limitations, even if they are obvious, and is measured as of the filing date sought.  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).

In regard to dependent claims 8 and 9, claims recites "… first content … third content … “. However there is not a single reference or description found of first content or third content. Examiner is unable to determine the subject matter and boundary of the claim. Clarification is required.
In regard to dependent claim 10, claims recites "… at least one identification associated with a second application “. However there is not a single reference or description found of first content 

In regard to dependent claims 3-10, 12-19, claims are rejected for fully incorporating the deficiency of their respective base claims.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In regard to independent claims 2, 11 and 20, claims recites "… first application … at least one identification associated with a second application … “. It is unclear what this claimed limitation means and examiner is unable to determine the subject matter and boundary of the 
 
In regard to dependent claims 8 and 9, claims recites "… first content … third content … “. It is unclear what this claimed limitation means and examiner is unable to determine the subject matter and boundary of the claim. Clarification is required. 
In regard to dependent claim 10, claims recites "… at least one identification associated with a second application “. It is unclear what this claimed limitation means and examiner is unable to determine the subject matter and boundary of the claim. Clarification is required. 

In regard to dependent claims 3-10, 12-19, claims are rejected for fully incorporating the deficiency of their respective base claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 2-4, 6, 8-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ma et al. (U.S. Publication 2014/0313282; hereinafter “Ma”).

In regard to independent claims 2, 11 and 20, Ma teaches a method comprising:
displaying, on a display device included in a computing device, content in a first application executing on the computing device;
determining that the computing device is associated with a videoconferencing system;
displaying, in a user interface on the display device, at least one identifier associated with a second application;
receiving a selection of the at least one identifier; and
initiating the second application on the videoconferencing system in response to receiving the selection of the at least one identifier such that the content is provided for display on a display device included in the videoconferencing system. [Ma, paragraph 0078; paragraph 0082, lines 3-16].

In regard to dependent claim 3, Ma teaches determining that the computing device of a first participant and a computing device of a second participant are located in a room with the videoconferencing system. [Ma, paragraph 0082, lines 3-16; “Clarification: detect close proximity means located in a room”].


In regard to dependent claim 4, Ma teaches the initiation of the seconds application enables communication between the first participant and the second participant in the room with the videoconferencing system and a third participant located outside of the room with the videoconferencing system. [Ma, paragraph 0018, lines 1-8; “Clarification: geographically distributed locations implies participants can be from outside the room as well”].

In regard to dependent claim 6, Ma teaches the computing device of the first participant and the computing device of the second participant are determined to be located in the room with the videoconferencing system based on a Bluetooth Low Energy (LE) signal [Ma, paragraph 0082, lines 14-16].
 
In regard to dependent claims 8 and 9, Ma teaches wherein the first application is a web browser application, the first content is included in a tab of the web browser application that is being displayed on the display device included in the computing device of the first participant when the second application is executed; and 
displaying, on the display device included in the computing device of the first participant, third content in a second tab of the web browser application while continuing to provide the first content included in the first tab of the web browser application for display on the display device included in the videoconferencing system. (Ma, paragraph 0046; paragraph 0034, lines 20-22; “Note: web application implies having browser wherein all browser available at the time of the application filed includes tab”).

In regard to dependent claim 10, Ma teaches the displaying, in the user interface on the display device of the computing device of the first participant, the at least one identifier associated with the second application includes displaying a plurality of identifiers including the at least one identifier (Ma, paragraph 0074, lines 8-10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. Publication 2014/0313282; hereinafter “Ma”) in view of Barnes et al. (U.S. Publication 2010/0127064; hereinafter “Barnes”).

In regard to dependent claims 5, 7, 14 and 16, Ma teaches Ma teaches the computing device of the first participant and the computing device of the second participant are determined to be located in the room with the videoconferencing system based on a Bluetooth Low Energy (LE) signal [Ma, paragraph 0082, lines 14-16]. In the area of proximity detection, other technologies 

Barnes teaches a system wherein said system detects proximity using wifi and sound token technologies (Barnes, paragraph 0030, line 8-12).
Ma and Barnes are analogous art because they are from same field of endeavor, system associated with computer network and distributed system.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Barnes, using technologies such as wifi and sound token in addition to Bluetooth, to Ma. Motivation for doing so would have been to improve the system implementing plurality of protocols  and make the system more robust as to integrating with other third party software.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175